Title: To George Washington from Alexander Hamilton, 11 June 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treas’y Dept June 11. 1794.
               
               I have the honor to communicate a letter of the 19 of May from the Collector of Charleston with it’s enclosures—which announce a very exceptionable & dangerous interference, by certain Citizens of that place, with the Government, Treaties and lawful authorities of the U. States—and to be with the highest respect &c.
               
                  Alex. Hamilton
               
            